Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group I: claims 1-19 and Species M.II (Fig. 2) in the “Response to Election / Restriction Filed - 02/09/2022”, withdrawal of non-elected claim 20-24 are acknowledged.
EXAMINER’S AMENDMENT
Claims 20-24 are hereby amended as follows:
Claims 20-24 are cancelled as non-elected claims.
This office action considers claims 1-19, in “Claims - 02/09/2022”, pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-19 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first data line located over a substrate; a second data line located over the first data line; a third data line located over the second data line and electrically separated from the first and second data lines; a memory cell coupled to the first, second, and third data lines, the memory cell including: a first material between the first and second data lines and electrically coupled to the first and second data lines; a second material located over the first data line and the first material, the second material electrically separated from the first material and electrically coupled to the third data line; and a memory element electrically coupled to the second material and electrically separated from the first material and first and second data lines” – as recited in claim 1.
Regarding independent claim 13: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first data line; a second data line; a third data line; and a memory cell coupled to the first, second, and third data lines. the memory cell including: a first transistor including a first region contacting the first and second data lines. and a charge storage structure electrically separated from the first region; and a second transistor including a second region electrically separated from the first region, the second region contacting the charge storage structure and contacting the third data line; a first 
The most relevant prior art of references (US 20090225604 A1 to Van Duuren) substantially discloses in Figure 2 and in paragraph [0045-0046] the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20090225604 A1 to Van Duuren) is considered pertinent to applicant's disclosure. See form PTO-892. Van Duuren discloses in Figure 2 and in paragraph [0045-0046]:
2T memory cell where each memory cell in the AND-array has a differential configuration in that the non-volatile memory cell comprises a pair of first and second memory field effect transistors A, B. The first and second memory transistors A, B in each memory cell are arranged adjacent to each other in a linear way along the long axis of the dashed-line rectangle in the second direction Y. Each of the memory transistors A, B comprises a charge storage element CEA; CEB and a control gate CG [0047].
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 13 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1 and 13 are deemed patentable over the prior art.
Claims (2-12) and (14-19) are allowed as those inherit the allowable subject matter from claims 1, 9, and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/            Supervisory Patent Examiner, Art Unit 2898